Citation Nr: 0813589	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  95-23 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
back, feet, hands, and left knee as secondary to service-
connected right knee disability.

2.  Entitlement to an increased rating for right medial 
meniscectomy with instability, currently evaluated as 20 
percent disabling.

3.  Entitlement to an increased rating for right knee 
traumatic arthritis, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased rating for a right knee scar, 
currently evaluated as 10 percent disabling.

5.  Entitlement to an extension of a temporary total rating 
based on the need for convalescence following right knee 
surgery and treatment beyond March 1, 2004.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from May 1962 to March 
1966, and also had active duty training in May 1980.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions by the Roanoke, Virginia, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
case was most recently before the Board in April 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran was afforded a hearing before the Board, in 
Washington, D.C., in January 2000, before a Veterans Law 
Judge (VLJ) that has since retired from the Board.  
Consequently, in November 2007 the Board advised the veteran 
by letter that the law requires that the VLJ who conducts a 
Board hearing on appeal must participate in any decision on 
that appeal, and the veteran was asked whether he desired to 
have a new Board hearing.

In correspondence received in December 2007, the veteran 
indicated that he wanted to appear at a hearing before a VLJ 
at the regional office (i.e., a Travel Board hearing).  
Therefore, the veteran must be provided an opportunity to 
present testimony at a Travel Board hearing before the Board 
may proceed.

In light of the above discussion, this case is REMANDED for 
the following action:

Schedule the appellant for a Travel Board 
hearing at the Roanoke, Virginia, RO 
before a Veterans Law Judge.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


